Per Curiam.
Had the defendant objected in time to the filing of a statement, the plaintiff would have been driven to a declaration. But having pleaded in bar, it was in the discretion of the court to refuse him its leave to withdraw his plea and demur, and consequently not a subject of inquiry on a writ of error. Neither do we agree that the admissibility of the evidence depended upon the specific character of the pleadings; or that the court erred in *156charging that a prothonotary is not entitled to a separate attachment fee for every witness whose name is inserted in the writ. The statements filed, however, are miserably defective in substance and’form, for which judgment ought to have been arrested ; and had that been assigned for error here, it must have prevailed.
Judgment affirmed.